Citation Nr: 1730292	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July to November 1981, with additional periods of Reserve service that included a period of ACDUTRA from January 22, 1991 through February 4, 1991.  The Veteran died in April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2014, the Appellant testified at a central office hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of that hearing is of record.  The Appellant was offered the opportunity for another hearing before a VLJ who would decide his case in February 2017 correspondence.  However, the Appellant declined this opportunity in his February and March 2017 answers.  

In December 2014 the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11Vet. App. 268, 271 (1998).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).







REMAND

While further delay is regrettable, the Board finds additional development is necessary before adjudicating the Appellant's claim. 

Upon the Board's December 2014 remand, a new VA medical opinion was obtained in February 2015.  The AOJ furnished a supplemental statement of the case (SSOC) in April 2015, which confirmed and maintained the previous denial of the claim.  The SSOC considered evidence including the Board's remand, the new medical opinion, and VA correspondence sent to the Appellant. 

However, the record reveals the Appellant, subsequent to the April 2015 SSOC, submitted additional evidence which among other things included a Medscape article on the findings of a study of Gulf War Veterans, a five-year follow-up on the persistence of symptoms in Gulf War Veterans, and an American Journal of Epidemiology article on brain tumor risk in the Air Force.  Additionally, the Veteran's service treatment records (STRs) and military personnel file were associated with the claims file in April 2016. 

The claim must be remanded to afford the Appellant his due process right to initial AOJ consideration of evidence received after it last adjudicated his appeal at that level.  The Board notes that his VA Form 9 was filed in July 2012, which was before February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165 . Accordingly, this new evidence is not subject to initial review by the Board without the Appellant having waived initial AOJ consideration.  See 38 U.S.C.A. § 7105 (e)(1); 38 C.F.R. §§ 19.37 , 20.1304(c) (2016).  As neither the Appellant nor his representative has waived his right to have the evidence considered by the AOJ, the Board must remand the matter to the AOJ to consider the evidence and furnish a new SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue on appeal with consideration of all pertinent evidence and legal authority. 

2.  If any benefit sought on appeal remains denied, the RO should furnish to the Appellant and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Appellant should be afforded the appropriate time period to respond. 

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




